DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.

                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-17 (renumbering as 1-16) are allowed.

Claims 1, 5, 14 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the network device communicates with the terminal device in a current cell by using the first uplink carrier and the second uplink carrier; and the first uplink measurement information is compared with a first preset threshold to
determine a first comparison result, the second uplink measurement information is
compared with a second preset threshold to determine a second comparison result, and the
first comparison result and the second comparison result are used to determine whether the
terminal device needs to be handed over from the first uplink carrier to the second uplink
carrier; and when the network device determines that the terminal device needs to be handed over from the first uplink carrier to the second uplink carrier, receiving handover instruction 
	Moreover, the Applicant’s arguments concerning the underlined claim elements in combination with other elements are found to be persuasive.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473